Citation Nr: 1420969	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-18 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right knee condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to September 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In connection with this appeal, the Veteran testified at a personal hearing before a Veterans Law Judge in April 2013; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran was granted a 30-day abeyance period for submission of additional evidence.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic (Virtual VA) paperless claims file.  A review of the documents in Virtual VA reveals a copy of the April 2013 Hearing Transcript.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, remand is necessary for additional evidentiary development before the Board can adjudicate the Veteran's claim.  

At the April 2013 hearing, the Veteran testified that he had been seen by a private physician at Family Medical Clinic in Vicksburg, Mississippi for the last few months for his right knee condition.  The undersigned Veterans Law Judge granted the Veteran an additional thirty days in order for him to obtain outstanding treatment records; however, no additional treatment records were associated with the claims file.  On remand, any additional treatment records to include those from Family Medical Clinic should be obtained.  

Furthermore, at the April 2013 hearing, the Veteran testified that he received treatment for his right knee from the Jackson, Mississippi VA facility since 1990.  While records from this facility have been associated with the claims file, such records only date back to February 2001.  Thus, on remand, earlier treatment records from the Jackson VA facility should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system since December 2009 and including VA treatment records from the Jackson, Mississippi facility since 1990.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his right knee condition and obtain the necessary authorization to obtain such records, specifically records from Dr. Johnston at the Family Medical Clinic in Vicksburg, Mississippi.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  

3.  After the above development is completed, re-adjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



